 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       FRANK MARTINEZ RAMIREZ,                          No. 2:18-cv-1835 MCE DB P
11                         Plaintiff,
12             v.                                         ORDER
13       JERRY BROWN, et al.,
14                         Defendants.
15

16            Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

17   U.S.C. § 1983. Plaintiff claims defendants violated his rights when officers used excessive force,

18   filed false disciplinary reports against him, and failed to provide him with adequate medical and

19   mental health treatment.

20            By order dated May 20, 2019, plaintiff’s second amended complaint was dismissed for

21   failure to state a cognizable claim. (ECF No. 41.) Plaintiff was given leave to file an amended

22   complaint within thirty days. Plaintiff has now filed a notice stating he was transferred to a new

23   facility1 and placed in solitary confinement. (ECF No. 44.) He states that he has not received any

24   of his property and thus cannot file his amended complaint in the time provided. Plaintiff has not

25   ////

26   1
      A search of plaintiff’s present housing status via the CDCR Inmate Locator website,
27   http://www.inmatelocator.cdcr.ca.gov, shows plaintiff to be currently housed at California State
     Prison, Corcoran. Plaintiff has not updated his address with the court as required pursuant to
28   Eastern District of California Local Rule 182(f).
                                                        1
 1   moved for an extension of time. However, out of an abundance of caution the court will grant

 2   plaintiff additional time in which to file an amended complaint.

 3             Accordingly, IT IS HEREBY ORDERED that plaintiff shall file an amended complaint

 4   that complies with the court’s May 20, 2019 order no later than July 11, 2019.

 5   Dated: June 11, 2019

 6

 7

 8

 9

10

11

12

13

14
     DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/rami1835.notice
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
